Citation Nr: 1117481	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-29 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the reduction from 100 percent to 60 percent for service-connected seizure disorder effective from June 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from September 1998 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran was provided a hearing before a Decision Review Officer (DRO) in May 2008.  A transcript of the testimony offered at this hearing has been associated with the record.  

At his DRO hearing, the Veteran testified that he had problems with vision, hearing and balance associated with his service-connected epilepsy.  Also, the Veteran's mother indicated that he had developed changes in his personality.  In this regard, the Board notes that a nonpsychotic organic brain syndrome will be rated separately under the appropriate diagnostic code (e.g., 9304 or 9326).  Also, in the absence of a diagnosis of non-psychotic organic psychiatric disturbance (psychotic, psychoneurotic or personality disorder) if diagnosed and shown to be secondary to or directly associated with epilepsy will be rated separately.  The psychotic or psychroneurotic disorder will be rated under the appropriate diagnostic code.  The personality disorder will be rated as a dementia (e.g., diagnostic code 9304 or 9326).  See 38 C.F.R. § 4.124a, note titled "Mental Disorders in Epilepsies."  

The issues of entitlement to service connection for vision and hearing problems, as well as a psychiatric disorder, all as secondary to service-connected seizure disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.




FINDINGS OF FACT

The RO failed to comply with the procedural requirements for reducing the Veteran's disability rating, particularly by failing to provide notification of his scheduled pre-determination hearing to his latest address of record.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for a seizure disorder have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344(c), 4.1-4.14, 4.40, 4.45, 4.124a, Diagnostic Code 8910 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it is generally required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, the Board notes that the appeal adjudicated herein stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2009).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Under the general formula for major and minor epileptic seizures, both the frequency and type of seizure a Veteran experiences are considered in determining the appropriate rating evaluation.  Assignment of a 60 percent rating is warranted when there is an average of at least one major seizure in 4 months over the last year; or 9 to 10 minor seizures per week.  An 80 percent evaluation is warranted when there is an average of at least one major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 100 percent evaluation is warranted when there is an average of one major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Code 8910 (2010).

Note (1): A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2): A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in 38 C.F.R. § 3.105(i), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions under 38 C.F.R. § 3.105(e), the beneficiary will be informed that he will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1).

Following the pre-determination procedures specified in 38 C.F.R. § 3.105(e) and (i), final action will be taken.  If a pre-determination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  A written notice of the final action shall be issued to the beneficiary and his representative, setting forth the reasons therefor and the evidence upon which it is based.  Where a reduction or discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such reduction or discontinuance shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  See 38 C.F.R. § 3.105(i)(2).

The Board notes that the applicable regulations require that a veteran be provided an opportunity for a pre-determination hearing.  38 C.F.R. § 3.105(i).  The Veteran was notified in the May 2007 letter that he could request such a hearing.  That notice was sent to a mailing address in Florida.  In a May 2007 communication, the Veteran requested a pre-determination hearing.  In this communication he listed two addresses, one in Michigan as a permanent address and one in Florida as a temporary address.  In August 2007, via a letter sent to the address in Michigan, the RO notified him of his scheduled hearing, but he failed to appear for his hearing.  In a March 2008 letter, the Veteran informed that he "was advised that [his] hearing would either be postponed or rescheduled in Florida as [he] resided there."  

After reviewing the record, the Board concludes that restoration of the 100 percent rating for a seizure disorder is required in light of RO's failure to observe certain procedures established by regulation for reducing a disability rating.  In this case the Board notes that the May 2007 notice of the proposed reduction did advise the Veteran that he would be given 60 days for the presentation of additional evidence to show that compensation benefits should be continued at their present level and informed him that he would have an opportunity for a pre-determination hearing, provided that a request for such a hearing was received within 30 days from the date of notice.  In a May 2007 letter the Veteran requested such a hearing and indicated that he was then residing at an address in Florida, which he indicated was a temporary address.  In this letter he also related that his permanent address was in Michigan, and the RO sent notice of an August 2007 pre-determination hearing to the Michigan address and the Veteran failed to appear for his hearing.  

It thus appears clear to the Board that the notice of his pre-determination hearing should have been sent to the Florida address because the Veteran indicated that he had resided there at the time he requested a hearing and VA records show that he resided there through March 2008.  Significantly, as noted, the May 2007 notice of the proposed reduction was sent to the Florida address, which indicates that the RO had taken notice of the Veteran's temporary change in residence.  Accordingly, as this notice was not sent to the Veteran's latest address of record, VA cannot be said to have complied with the requirements found in 38 C.F.R. § 3.105(e) &(i).

In reaching this decision the Board notes that in the normal course of events, it is the burden of the Veteran to keep the VA apprised of his or her whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  In this case, however, when the RO scheduled the Veteran for his hearing in August 2007 his most-recent correspondence had come from his Florida address and the Boca Raton CBOC records showed that he resided in Florida at the time the hearing was scheduled; thus, although the Veteran had indicated that his residence in Florida was temporary, it appears clear to the Board that this address qualified as his latest address of record and notice of his pre-determination hearing should have been sent thereto.  

The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that VA is not free to ignore regulations that the Secretary has promulgated consistent with his statutory authority, but rather that the VA is required to apply all relevant statutes and regulations appropriate to the particular case before it.  See Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  The Court has further held that a rating reducing the evaluation assigned a service-connected disability is void ab initio where VA has failed to follow the due process procedures pertaining to such reductions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595-96 (1991) (noting that implicit in the regulations pertaining to rating reductions is that a service-connected rating reduction is invalid if the procedures are not followed).

Because the January 2005 proposed reduction violated the procedural requirements established in 38 C.F.R. § 3.105(e) & (i), the Board finds that the March 2008 rating decision reducing the evaluation assigned the Veteran's seizure disorder from 100 percent to 60 percent disabling is void ab initio.  Consequently, the Veteran is entitled to restoration of the 100 percent evaluation for his seizure disorder.

In restoring the 100 percent rating for the Veteran's seizure disorder, the Board need not address whether the evidence on file supports the restoration of a total schedular evaluation on the merits.  Rather, the Board concludes that restoration is required in this case because the regulations governing the process of reducing a rating were not correctly followed.


ORDER

Restoration of a 100 percent rating for a service-connected seizure disorder is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


